     Case 8:19-cr-00061-JVS Document 812 Filed 09/13/21 Page 1 of 6 Page ID #:17793




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 706-9994
     Email: DeanSteward7777@gmail.com
 5
     Advisory Counsel for Defendant
 6   MICHAEL JOHN AVENATTI
 7
 8                            UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11
                 Plaintiff,                       DEFENDANT’S OPPOSITION TO THE
12
                        v.                        GOVERNMENT’S EX PARTE
13                                                APPLICATION FOR AN ORDER
     MICHAEL JOHN AVENATTI,                       SETTING A BRIEFING SCHEDULE ON
14
                 Defendant.                       GOVERNMENT’S MOTION FOR AN
15                                                ORDER THAT DEFENDANT IDENTIFY
16                                                ANY FURTHER MATERIAL ON THE
                                                  EAGAN AVENATTI SERVERS
17                                                REQUESTED BY THE DEFENSE BY
18                                                OCTOBER 12, 2021

19
20         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
21   advisory counsel of record, H. Dean Steward, hereby files his Opposition to the
22   Government’s Ex Parte Application for an Order Setting a Briefing Schedule on
23   Government’s Motion for an Order that Defendant Identify Any Further Material on the
24   Eagan Avenatti Servers Requested by the Defense by October 12, 2021.
25
      Dated: September 13, 2021               Respectfully submitted,
26
                                             /s/ Michael J. Avenatti
27
                                              Defendant
28                                            MICHAEL JOHN AVENATTI
     Case 8:19-cr-00061-JVS Document 812 Filed 09/13/21 Page 2 of 6 Page ID #:17794




 1         On September 13, 2021, at 1:30 p.m., the government filed its Ex Parte
 2   Application for an Order Setting Briefing Schedule on Government’s Motion for an
 3   Order that Defendant Identify Any Further Material on the Eagan Avenatti Servers
 4   Requested by the Defense by October 12, 2021. [Dkt. 810]. The underlying motion,
 5   with exhibits, totals 76 pages. Defendant first learned of the government’s intention to
 6   file the motion last Friday (September 10) at 11:42 a.m. At that time, the government
 7   informed the defendant that it would be filing a motion on Monday, September 13, 2021,
 8   seeking “(1) an order requiring the defendant to identify what further materials, if any,
 9   he believes he is entitled to on the EA LLP servers; or, alternatively (2) an order
10   permitting the government to provide a forensic copy of the servers to the defendant.”
11         In response, on September 10, 2021, less than an hour after AUSA Wyman’s e-
12   mail was sent, the defendant proposed a compromise in order to avoid burdening the
13   parties and the Court. He alerted AUSA Wyman, “we will stipulate to an order
14   providing us forensic copies of the servers under the same terms that were agreed to with
15   Mr. Fitzgerald three weeks ago (which you opposed at the time). If this is acceptable,
16   please provide a proposed stipulation and order as soon as possible.”
17         Later on September 10, 2021, AUSA Wyman alerted the defendant, “We will not
18   agree to a stipulation to provide you with a forensic copy of the servers. We have
19   provided you with notice of the motion we intended to file. If you have a position you
20   would like us to include – either on the relief we are seeking or on the briefing schedule
21   and our motion; you will be free to file an opposition to our filings.”
22         In response, on September 10, 2021, the defendant inquired, through a defense
23   paralegal, as to what the prosecution meant in connection with its statement regarding
24   the briefing schedule, “Are you filing a motion with a separate ex parte re the briefing
25   schedule? Or are you moving for relief ex parte?” The defendant then requested that if an
26   ex parte was to be filed, that the government include his position in their application as
27   follows:
28
     Case 8:19-cr-00061-JVS Document 812 Filed 09/13/21 Page 3 of 6 Page ID #:17795




 1         "Defendant will supplement his position in a filing but generally opposes any
 2   effort by the government to shorten time and have their motion for relief heard in
 3   connection with defendant's motion to dismiss, which has been set for October 4 for
 4   weeks. On multiple occasions over the last two years, including over the last two weeks,
 5   defendant has provided the government with lists of documents and information that are
 6   required to be produced pursuant to Rule 16, Brady, Giglio, Price, Bundy, and/or the
 7   Court's January 2021 Order and yet have not been produced. Defendant has done so even
 8   though, as the Court acknowledged on August 24, “It's the obligation of the government
 9   to produce Brady, Giglio, et cetera. He is entitled to sit back and wait for you to serve it
10   up on a platter. Agreed?” Defendant has also suggested that the government stipulate to
11   produce the forensic copies of the servers to the defendant pursuant to the protective
12   order so as to help avoid any Brady issues during any re-trial. In response to these
13   requests and suggestions, the government has failed to produce any additional
14   information and has refused to stipulate to produce the servers. Accordingly, there is no
15   urgency requiring an expedited briefing schedule.”
16         Earlier today at 9:41 a.m., AUSA Wyman contacted the defense and stated, “We
17   will be filing our motion and an ex parte application to set the briefing schedule we
18   proposed. We will note that you oppose briefing schedule and our motion; you will be
19   free to file an opposition to our filings.” Once again, Mr. Avenatti and his advisory
20   counsel asked AUSA Wyman to include the defendant’s position in the application and
21   provided it. At 1:25 p.m., AUSA Wyman responded, “We will simply indicate that the
22   defense opposes the application, which is what is required under the Local Rules. We
23   will be filing shortly.”1
24
     1
      Local Rule 7-19.1 states in part that the party making the ex parte application shall
25
     “advise the Court in writing and under oath efforts to contact other counsel and whether
26   any other counsel, after such advice, opposes the application.” AUSA Wyman’s act of
27
     summarizing a thread of correspondence, over the period of several days, and the
     defendant’s substantive position into a single sentencing stating “On September 10,
28   2021, I contacted the defense by email. Defendant and his advisory counsel, through a
                                                   2
     Case 8:19-cr-00061-JVS Document 812 Filed 09/13/21 Page 4 of 6 Page ID #:17796




 1         At 1:31 p.m., prior to being notified of the filing, the defense responded, “This is
 2   not consistent with your requirements nor is it consistent with the Court’s recent
 3   directives relating to your obligations to cooperate, coordinate and consult. Once again,
 4   we ask that you include our position. If you fail to do so, we will bring your failure to the
 5   attention of the Court and ask that the Court address it.” The defense position
 6   unfortunately was not included in the application.
 7         The application should be denied for the following reasons:
 8         First, the government has failed to comply with the Local Rule 7-19 and 7-19.1 by
 9   refusing to include the defendant’s position in its application. See, e.g., Capital Records,
10   LLC v. Bluebeat Inc., 2009 U.S. LEXIS 139159, at *11 (C.D. Cal. 2009)(“Applications
11   that fail to conform with Local Rules 7-19 and 7-19.1, including a statement of opposing
12   counsel’s position, will not be considered.”(emphasis added)); Bouyer v. 501-541
13   Glenoaks LLC, 2021 U.S. Dist. LEXIS 145392, at *22 (C.D. Cal. 2021)(“Ex parte
14   applications that fail to conform with Local Rule 7-19 and 7-19.1, including a statement
15   of opposing counsel’s position, will not be heard except upon a specific showing of good
16   cause.”). Despite the defendant’s repeated requests for the government to include the
17   defense position its application, the government failed to do so and, therefore, the
18   application should not be heard.
19         Second, in its application, the government provides no legitimate basis for
20   expediting the briefing schedule on the motion. The government states that it requests an
21   expedited hearing on this matter “[f]or efficiency, and to ensure resolution of the
22   government’s motion sufficiently in advance of the November 2, 2021, trial date…”
23   [Dkt. 810, p. 3]. The government claims that the “application is not made for purposes of
24   delay or tactical advantage, but for efficiency given that the Court has already scheduled
25   a hearing for October 4, 2021.” [Dkt. 810, p. 4]. These conclusory statements are
26   insufficient for the Court to order an expedited briefing schedule in this matter.
27
     paralegal, informed me that defendant opposes the relief sought herein” does not fulfill
28   his obligations under this local rule. See, e.g. Dkt. 810, p. 4
                                                    3
     Case 8:19-cr-00061-JVS Document 812 Filed 09/13/21 Page 5 of 6 Page ID #:17797




 1         Contrary to the government’s assertions, the prosecution is attempting to link the
 2   hearing on the instant motion with the October 4, 2021 hearing on the defendant’s
 3   forthcoming motion to dismiss on double jeopardy grounds for tactical reasons. The
 4   government seeks to have both matters heard at the same time to convolute the issues,
 5   counter-weight defendant’s motion, and improperly shift the burden of the prosecution’s
 6   discovery obligations on to the defendant. The prosecution’s Motion for an Order that
 7   Defendant Identify Any Further Material on the Eagan Avenatti Servers Requested by
 8   the Defense by October 12, 2021 seeks only prospective relief in connection with its
 9   discovery obligations moving forward. By contrast, the motion to dismiss currently
10   scheduled to be heard on October 4, 2021, for which the briefing schedule was set weeks
11   ago, deals entirely with the Court’s prior ruling that a mistrial was appropriate and
12   whether Mr. Avenatti can be re-tried. Because these matters are entirely separate,
13   expediting the briefing schedule on the government’s motion and hearing the motions
14   together serves no practical or logistical purpose. Instead, the prosecution’s request is
15   solely for the purpose of gaining a tactical advantage.
16         Third, the defendant is in the process of preparing his motion to dismiss, which is
17   due to be filed this Friday. Requiring him to read the 76 page submission, research the
18   issues, and draft his response over these same days is unduly prejudicial and onerous.
19         For each of these reasons, the government’s ex parte application should be denied.
20
21
      Dated: September 13, 2021                 Respectfully submitted,
22
23                                             /s/ Michael J. Avenatti
24                                              Defendant
                                                MICHAEL JOHN AVENATTI
25
26
27
28
                                                   4
     Case 8:19-cr-00061-JVS Document 812 Filed 09/13/21 Page 6 of 6 Page ID #:17798




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on September 13, 2021 service

 6   of the:
 7
           DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S EX PARTE
 8        APPLICATION FOR AN ORDER SETTING A BRIEFING SCHEDULE ON
        GOVERNMENT’S MOTION FOR AN ORDER THAT DEFENDANT IDENTIFY
 9         ANY FURTHER MATERIAL ON THE EAGAN AVENATTI SERVERS
                REQUESTED BY THE DEFENSE BY OCTOBER 12, 2021
10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN

13   I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on September 13, 2021
15
16                                           /s/ H. Dean Steward
17                                           H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
                                                   5
